Order entered December 5, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01415-CR

                        RUBEN ALEJANDRO GARCIA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. MB14-63674-M

                                           ORDER
       In response to our November 16, 2017 order, appellate counsel Tanya Walker has filed

written verification that appellant paid or made arrangements to pay for the reporter’s record.

See TEX. R. APP. P. 35.3(b)(3). In light of this, we ORDER the reporter’s record due THIRTY

DAYS from the date of this order.

       We DIRECT the Clerk to send copies of this order to Terri Foster Jones, official court

reporter, County Criminal Court of Appeal No. 2; Holly Swinford, court reporter; Tanya Walker;

and the Dallas County District Attorney’s Office.



                                                     /s/   ADA BROWN
                                                           JUSTICE